JUDGE T AYLOR
delivered the opinion of the Court.
The endorsement on the writ describes the cause of action as a note under seal. The declaration as a promissory note with a scroll annexed; there was judgement by default and the variance is now assigned as error.
It is considered that this variance is not sufficient to reverse the judgement, even if the court would look to the endorsement for that purpose. By the endorsement the defendant had sufficient notice of the matter he was called on to answer. Let the judgement be affirmed.